Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s response filed on April 5, 2021 is acknowledged and has been entered.  Claim 1 is amended.  Claims 1-8 are pending.  
Claims 1-8 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This rejection is made FINAL.

Previous Grounds of Rejection

Terminal Disclaimer
The terminal disclaimers filed on April 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,337,056, US Patent 9,139,882, US Patent 9,353,408 and US Patent 9,670,531 have been reviewed and are NOT accepted.
This application was filed on or after September 16, 2012. The person who signed the terminal disclaimer has failed to state in what capacity it was signed on behalf of the juristic 

Double Patenting - Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-8 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8 of prior U.S. Patent No. 10,337,056. This is a statutory double patenting rejection.

Double Patenting – Non Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 11, 25-32, 37-40 of U.S. Patent No. 9,139,882. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of dynamic flux amplification which include steps of amplifying nucleic acids within a narrow temperature range of within 15 degrees (see claims 1, 28 and 37).  Further, additional dependent claims further narrow the temperature range to include 10, 5 and 2.5 degrees (see instant claims 5-8 and copending claims 29-32, 37-40). While the claims are not precisely the same, for example, the instant claims include “real time” in the preamble to the claims, the steps of the method are extremely similar.  Further, claim 11 of the ‘882 patent include detection using fluorescence detection, which encompasses "real time" as it appears to be intended within the instant claims.  Therefore, the claims are not identical but they are not patentably distinct from one another. 

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,353,408. Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not identical, the claims from the ‘408 patent are drawn to a real time dynamic flux method of amplification which includes the feature of a temperature range of 15oC between the primer and the target template.  The primary difference between the ‘408 patent and the instant application is the omission of the overlap of the annealing curve and the denaturation curve in the instant claims 1-8.  However, the difference in melting temperature between the primer and the template are encompassed by claims 1-8 of the '408 patent.  Further, additional dependent claims further .

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,670,531. Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not identical, the claims from the ‘408 patent are drawn to a real time dynamic flux method of amplification which includes the feature of a temperature range of 15oC between the primer and the target template.  The primary difference between the ‘531 patent and the instant application is the omission of the overlap of the annealing curve and the denaturation curve in the instant claims 1-8.  However, the difference in melting temperature between the primer and the template are encompassed by claims 1-8 of the '531 patent.  Further, additional dependent claims further narrow the temperature range to include 10, 5 and 2.5 degrees (see instant claims 5-8 and copending claim 8). Therefore, the claims are not identical but they are not patentably distinct from one another.

Response to Arguments
Applicant's arguments filed April 5, 2021 have been fully considered but they are not persuasive. The amendments to the specification are acknowledged and the objections have been withdrawn.  However, as noted in the rejection of the terminal disclaimers as recited above, the terminal disclaimers are not proper and therefore the rejections are maintained.


Conclusion
Claims are not allowable for the reasons stated above.  However, as established in the parent case related to US Patent 9,139,882, the claims are free of the prior art because the instant invention teaches amplification within a very narrow range between the melting temperature of the primers and the melting temperature of the amplification product.  The closest prior art, Wangh et al. (US PgPub 20040053254; March 2004), teaches a similar range, but it would not have been obvious to one of ordinary skill to modify the teachings of Wangh to arrive at the range of "thermocycling the target nucleic acid sequence and the pair of oligonucleotide primers within a 15oC temperature range” when the next closest range taught by Wangh was “not more than 18oC”.  In Wangh, the range was established between the concentration adjusted melting temperature of the amplification product and the excess primer within the pair of primers.  While the range is similar, there is no guidance or suggestion in Wangh to change the range to a range narrower than 18 degrees.  
No claims are allowed.  All claims stand rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637